DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DAVID DAMERAU,
                              Appellant,

                                     v.

                LANCE JOSEPH and DAVID KAUFMAN,
                           Appellees.

                               No. 4D21-1748

                           [October 14, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE15-17772.

   Matthew Fornaro of Matthew Fornaro P.A., Coral Springs, for appellant.

   Lance Joseph of The Law Office of Lane Joseph, Miami, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.